UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4208


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ELISEO GANDARILLA MENDIOLA, a/k/a Chao,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:15-cr-00161-D-1)


Submitted:   March 14, 2017                 Decided:     March 16, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cindy H. Popkin-Bradley, CINDY H. POPKIN-BRADLEY, Raleigh, North
Carolina, for Appellant. John Stuart Bruce, United States
Attorney, Jennifer P. May-Parker, First Assistant United States
Attorney, Phillip A. Rubin, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eliseo     Gandarilla           Mendiola      pled       guilty    without         a     plea

agreement       to    distributing            and     possessing          with      intent        to

distribute cocaine.              He was sentenced to 151 months in prison.

On     appeal,       Mendiola          argues       that        the      district         court’s

consideration        of    information         from    confidential            informants         at

sentencing       violated        Mendiola’s         rights       to    due     process.          We

affirm.

       Trial counsel did not seek to ascertain the identities of

the confidential informants, nor did she request any background

information regarding the informants.                        Counsel did not contest

the    reliability         of    the    informants’         statements;          she      did    not

contend that she was unable to prepare for the hearing; and she

provided     no      reason      to     believe       that       she    even       subjectively

believed that she had not been given sufficient information.

Accordingly,         our    review       is    for    plain       error.            See       United

States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).                                   Under the

plain error standard, Mendiola must show that: (1) there was

error; (2) the error was plain; and (3) the error affected his

substantial       rights.         United      States       v.    Olano,       507 U.S. 725,

732-34 (1993).            Even     when these          conditions            are     satisfied,

this    court may exercise its discretion to notice the error only

if the error “seriously                 affect[s]          the        fairness,        integrity



                                                2
or   public reputation of judicial proceedings.”         Id. at 736

(internal quotation marks omitted).

     We find that Mendiola has failed to show plain error.       The

record   demonstrates     that   trial   counsel   had   significant

information on the confidential informants that she utilized in

cross-examination, and she did not suggest otherwise.      Further,

the record provides no reason to conclude either that a request

for further information would have been granted or that, had

such a request been granted, the information would have altered

Mendiola’s sentence.

     Accordingly, we affirm.      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            AFFIRMED




                                  3